Case: 12-11876         Date Filed: 12/05/2012   Page: 1 of 4

                                                                       [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11876
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 1:05-cr-00037-SCJ-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff - Appellee,

                                                 versus

BACARDI STIGGERS,

llllllllllllllllllllllllllllllllllllllll                               Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (December 5, 2012)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         Bacardi Stiggers, a prisoner proceeding pro se, appeals the district court’s
              Case: 12-11876    Date Filed: 12/05/2012   Page: 2 of 4

denial of his 18 U.S.C. § 3582(c)(2) motion to modify his term of imprisonment.

After thorough review, we affirm.

      Stiggers pleaded guilty in 2005 to possession with intent to distribute crack

cocaine, in violation of 21 U.S.C. § 841(a) and 841(b)(1)(C). As part of his plea

agreement, Stiggers conceded he was a “career offender” under United States

Sentencing Guideline § 4B1.1, which meant his adjusted offense level was 32 and

his criminal history category was VI. After a three-level reduction for acceptance

of responsibility, Stiggers’s guideline range was 151 to 188 months’

imprisonment. The district court sentenced him to 151 months’ imprisonment.

      On October 26, 2011, Stiggers filed a motion to reduce his sentence under

18 U.S.C. § 3582(c)(2) based on Amendment 750 to the guidelines, which lowered

the base level for crack-cocaine offenses. The district court denied the motion,

finding that it lacked the authority to reduce his sentence because Stiggers was

sentenced as a career offender. This is Stiggers’s appeal.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. Lawson, 686 F.3d

1317, 1319 (11th Cir. 2012). Under § 3582(c)(2), a district court may modify a

defendant’s sentence only where the defendant was “sentenced to a term of

imprisonment based on a sentencing range that has subsequently been lowered by

                                         2
              Case: 12-11876     Date Filed: 12/05/2012     Page: 3 of 4

the Sentencing Commission.” 18 U.S.C. § 3582(c)(2).

      Stiggers argues that he is entitled to a sentence reduction based on

Amendment 750, which lowered the base level for crack-cocaine offenses. But he

was not sentenced under the guidelines for crack-cocaine offenses. Rather, he was

sentenced under § 4B1.1 as a career offender. The retroactive amendments did not

change his guideline range, and § 3582(c)(2) thus does not authorize a sentence

reduction. Lawson, 686 F.3d at 1321.

      Stiggers also asserts that the district court’s failure to reduce his sentence is

contrary to Congress’s intent in the Fair Sentencing Act of 2010 to reduce the

sentencing disparity between powder and crack-cocaine offenders. But the district

court’s discretion in considering a sentence reduction is constrained by

§ 3582(c)(2). United States v. Melvin, 556 F.3d 1190, 1192 (11th Cir. 2009). As

discussed above, here the district court lacked the authority to act.

      Stiggers next argues that the exclusion of career offenders from the

retroactive amendments violates his due process and equal protection rights. Like

Stiggers’s other arguments, this is foreclosed by circuit precedent. See United

States v. Brant, 62 F.3d 367, 368 (11th Cir. 1995) (holding that sentencing a

person as a career offender “bears a rational relationship to a legitimate

governmental purpose”).

                                           3
              Case: 12-11876     Date Filed: 12/05/2012    Page: 4 of 4

      Finally, Stiggers contends that § 1B1.10 of the Sentencing Guidelines,

which prevents a district court from reducing a sentence unless the underlying

guideline range is reduced, is invalid because it is arbitrary and capricious,

violates the notice and comment provision of the Administrative Procedure Act,

and exceeds the Commission’s authority under 18 U.S.C. § 994(o). We need not

address these arguments, however, because the plain language of § 3582(c)(2)

forecloses a sentence reduction when the defendant’s sentencing range is not

lowered by subsequent guidelines amendments, regardless of whether § 1B1.10 is

valid. See United States v. Moore, 541 F.3d 1323, 1327 (11th Cir. 2008).

      AFFIRMED.




                                          4